DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims *** are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT application PCT/EP2018/071836 filed 08/10/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2021, 02/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "taking into account said preference information" in claim 1 is a relative term which renders the claim indefinite.  The term "taking into account" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant may provide degree with which to ascertain how to take the data into account. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "taking into account said preference information" in claim 12 is a relative term which renders the claim indefinite.  The term "taking into account" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant may provide degree with which to ascertain how to take the data into account.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "taking into account said preference information" in claim 24 is a relative term which renders the claim indefinite.  The term "taking into account" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant may provide degree with which to ascertain how to take the data into account.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "taking into account said preference information" in claim 25 is a relative term which renders the claim indefinite.  The term "taking into account" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant may provide degree with which to ascertain how to take the data into account.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 16, 18, 20-21, 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20180352501A1) hereinafter Zhang in view of further in view of Rasanen (US20060245426A1) hereinafter Rasanen.

Regarding claim 1: Zhang teaches an apparatus comprising at least one processor and at least one memory including computer program code: wherein the at least one memory and computer program code are configured with at least one processor, to cause the apparatus at least to (¶0244 see apparatus 1800 comprises at least one processor 1810, such as a data processor (DP) and at least one memory (MEM) 1820 coupled to the processor 1810):
receive at a network repository function, preference information from a network function, said preference information indicating one or more optional preferences for a respective another network function or network function service (¶0068 see the request message from the terminal device may comprise information on a requested service, e.g. an identifier (ID) of the requested service or a type of the requested service, such as high security or delay-sensitive traffic. When the terminal device has knowledge of available network slices, the request message may also comprise information on a preferred network slice, e.g. an ID of the preferred network slice or a type of the preferred network slice, such as for providing high security or low delay. Optionally, the request message from the terminal device may further comprise any of the following: an ID or type of the terminal device and an ID or type of a third party service provider who may be able to provide the requested service Fig 6 highlights receiving); and 
cause information to be provided to said first network function about another one or more second network functions or network function services, said another one or more second network functions or network function services being selected taking into account said preference information (¶0072 see network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type Fig 6 highlights sending).
	Although Zhang teaches network functions Zhang does not explicitly teach a first and second network function 
	Rasanen however in the same field of computer networking teaches a first and second network function (¶0013 see a first network function having an address, a second network function requiring the address of the first network function, a third network function arranged to insert the address of the first network function into a message, and a fourth network function, said third network function arranged to send said message to said fourth network function and said fourth network function is arranged to extract said address and send the address to the second network function)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network functions of Zhang and the teachings of Rasanen for providing a first and second network function to pass information from another to combine the teachings such that Zhang utilizes a first and second function to pass data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a manner of communication based on pre-defined protocols Rasanen ¶0003]

	
Regarding claim 2: The already combined references teach an apparatus as claimed in claim 1, wherein a respective selected second network function or network function service optionally is provided with one or more of said optional preferences (Zhang: ¶0076 see request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type, and a possible third party OTT SP ID and/or name for providing the requested service. Generally, for a legacy UE, the request message may not include preferred network slice ID or type).

Regarding claim 3: The already combined references teach an apparatus as claimed in claim 1, wherein said preference information comprises location information (Zhang: ¶0080 see response message may include a required or preferred slice ID and/or type, an associated condition, e.g. RAT, service time, location of the required or preferred slice, network slice sponsor information and associated condition (e.g. service time, location) of the sponsor, a list of IDs of UEs allowed to access the required or preferred network slice.).

Regarding 4. (Cancelled)

Regarding claim 5: The already combined references teach an apparatus as claimed in claim 1, wherein said preference information is received with one or more query parameters: and 
Wherein the at least one memory and computer program code are configured with the at least one processor to cause the apparatus to cause information to be provided to said first network function about the second network functions or network function services that match the one or more query parameters when there is no match to said preference information (Zhang: ¶0189 see ANDSF provides the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select an appropriate network slice of the core network based on the traffic steering policy and possibly based further on user preferences and its local information [user preference is secondary in nature when taking into account with what is available]). 

Regarding 6. (Cancelled)

Regarding claim 7: The already combined references teach an apparatus as claimed in claim 5, wherein said at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to provide a candidate list of second network functions or network function services in dependence on said one or more query parameters, each of said second network functions or network function services of said candidate list satisfying said one or more query parameters (¶0105 see the sliced network service information may comprise a list of IDs and/or types of active network slices, available conditions (e.g. available areas or time) of the active network slices, an ID of the PLMN associated with the active network slices, and/or characteristics of the active network slices.).

Regarding claim 8: The already combined references teach an apparatus as claimed in claim 7, wherein said at least one memory and computer program code are further configured with the at least one processor, to cause the apparatus to filter said candidate list of second network functions or network function services in dependence on said preference information (Zhang ¶0117 see the SCEF may actively expose the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information. The request message may include any of the following information: a list of IDs or types of the network slices supported by the network operator, available conditions (e.g. available areas or time) of the network slices).

Regarding claim 9: The already combined references teach an apparatus as claimed in claim 7, wherein at least one memory and computer program code are further configured with the at least one processor, to cause the apparatus to provide a priority or modify a priority of one or more second network functions or network function services in said candidate list of second network functions or network function services in dependence on said preference information (Zhang ¶0183 see Based on the requirement information from the application function(s) of the third party service provider, a specific network slice is prioritized over another network slice for the terminal device at a certain condition).

Regarding claim 10: The already combined references teach an apparatus as claimed in claim 1, wherein said preference information comprises information indicating how said network repository function should select second network functions or network function services if no second network functions or network function services match the preference information (Zhang ¶0072 see the network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type [a slice is matched based on services traffic or service type])

Regarding claim 11: The already combined references teach an apparatus as claimed in claim 1, wherein said at least one memory and computer program code are further configured with the at least one processor, to cause the apparatus to determine which of said second network functions or network function services is to be selected when there is no match to said preference information (Zhang ¶0072 see the network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type [a slice is matched based on services traffic or service type])

Regarding claim 12: An apparatus comprising at least one processor and at least one memory including computer program code: wherein the at least one memory and computer program code are configured, with at least one processor to cause the apparatus at least to (¶0244 see apparatus 1800 comprises at least one processor 1810, such as a data processor (DP) and at least one memory (MEM) 1820 coupled to the processor 1810):
cause, at a network function, preference information to be provided to a network repository function, said preference information indicating one or more optional preferences for a respective another network function or network function service (¶0068 see the request message from the terminal device may comprise information on a requested service, e.g. an identifier (ID) of the requested service or a type of the requested service, such as high security or delay-sensitive traffic. When the terminal device has knowledge of available network slices, the request message may also comprise information on a preferred network slice, e.g. an ID of the preferred network slice or a type of the preferred network slice, such as for providing high security or low delay. Optionally, the request message from the terminal device may further comprise any of the following: an ID or type of the terminal device and an ID or type of a third party service provider who may be able to provide the requested service Fig 6 highlights sending); and
receive information, from said network repository function, about one or more second network functions or network function services, said one or more second network functions or network function services being selected taking into account said preference information (¶0072 see network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type Fig 6 highlights receiving).
	Although Zhang teaches network functions Zhang does not explicitly teach a first and second network function 
	Rasanen however in the same field of computer networking teaches a first and second network function (¶0013 see a first network function having an address, a second network function requiring the address of the first network function, a third network function arranged to insert the address of the first network function into a message, and a fourth network function, said third network function arranged to send said message to said fourth network function and said fourth network function is arranged to extract said address and send the address to the second network function)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network functions of Zhang and the teachings of Rasanen for providing a first and second network function to pass information from another to combine the teachings such that Zhang utilizes a first and second function to pass data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a manner of communication based on pre-defined protocols Rasanen ¶0003]


Regarding claim 13: The already combined references teach an apparatus an apparatus as claimed in claim 12, wherein a respective selected second network function or network function service optionally is provided with one or more of said optional preferences (Zhang: ¶0076 see request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type, and a possible third party OTT SP ID and/or name for providing the requested service. Generally, for a legacy UE, the request message may not include preferred network slice ID or type).

Regarding claim 14: The already combined references teach an apparatus an apparatus as claimed in claim 12, wherein said preference information comprises location information (Zhang: ¶0080 see response message may include a required or preferred slice ID and/or type, an associated condition, e.g. RAT, service time, location of the required or preferred slice, network slice sponsor information and associated condition (e.g. service time, location) of the sponsor, a list of IDs of UEs allowed to access the required or preferred network slice.).

Regarding claim 15: (Cancelled)

Regarding claim 16: The already combined references teach an apparatus as claimed in claim 12, wherein said preference information is provided with one or more query parameters, and
Wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to receive information from said network repository function about the second network function services that match the one or more query parameters when there is no match to said preference information (Zhang: ¶0189 see ANDSF provides the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select an appropriate network slice of the core network based on the traffic steering policy and possibly based further on user preferences and its local information [user preference is secondary in nature when taking into account with what is available]).

Regarding claim 17:  (Cancelled)

Regarding claim 18: The already combined references teach an apparatus as claimed in claim 16, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to receive a candidate list of second network functions or network function services in dependence on said one or more query parameters, each of said second network functions or network function services of said candidate list satisfying said one or more query parameters (¶0105 see the sliced network service information may comprise a list of IDs and/or types of active network slices, available conditions (e.g. available areas or time) of the active network slices, an ID of the PLMN associated with the active network slices, and/or characteristics of the active network slices.).


Regarding claim 19: (Canceled)

Regarding claim 20: The already combined references teach an apparatus as claimed in claim 18, wherein one or more of said second network functions or network function services is said candidate list is provided with a priority in dependence on said preference information (Zhang ¶0117 see the SCEF may actively expose the sliced network service information to the AF of the third party service provider via a message or reactively expose the sliced network service information to the AF as a response to receipt of a request message from the AF for requesting the sliced network service information. The request message may include any of the following information: a list of IDs or types of the network slices supported by the network operator, available conditions (e.g. available areas or time) of the network slices).

Regarding claim 21: The already combined references teach an apparatus as claimed in claim 12, wherein said preference information comprises information indicating how said network repository function should select second network functions or network function services if no second network functions or network function services match the preference information (Zhang ¶0183 see Based on the requirement information from the application function(s) of the third party service provider, a specific network slice is prioritized over another network slice for the terminal device at a certain condition).


Regarding claim 22: (Canceled)

Regarding claim 23: (Canceled)

Regarding claim 24: A computer program product comprising a non-transitory storage medium and computer program code stored by the storage medium and adapted to, when the program is run on a processor, perform (¶0247 see computer readable storage medium):
receiving, at a network repository function, preference information from a network function, said preference information indicating one or more optional preferences for a respective another network function or network function service (¶0068 see the request message from the terminal device may comprise information on a requested service, e.g. an identifier (ID) of the requested service or a type of the requested service, such as high security or delay-sensitive traffic. When the terminal device has knowledge of available network slices, the request message may also comprise information on a preferred network slice, e.g. an ID of the preferred network slice or a type of the preferred network slice, such as for providing high security or low delay. Optionally, the request message from the terminal device may further comprise any of the following: an ID or type of the terminal device and an ID or type of a third party service provider who may be able to provide the requested service Fig 6 highlights receiving); and
causing information to be provided to said first network function about one or more second network functions or network function services, said one or more second network functions or network function services being selected taking into account said preference information (¶0072 see network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type Fig 6 highlights sending).
	Although Zhang teaches network functions Zhang does not explicitly teach a first and second network function 
	Rasanen however in the same field of computer networking teaches a first and second network function (¶0013 see a first network function having an address, a second network function requiring the address of the first network function, a third network function arranged to insert the address of the first network function into a message, and a fourth network function, said third network function arranged to send said message to said fourth network function and said fourth network function is arranged to extract said address and send the address to the second network function)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network functions of Zhang and the teachings of Rasanen for providing a first and second network function to pass information from another to combine the teachings such that Zhang utilizes a first and second function to pass data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a manner of communication based on pre-defined protocols Rasanen ¶0003]


Regarding claim 25: A computer program product comprising a non-transitory storage medium and computer program code stored by the storage medium and adapted to, when the program is run on a processor, perform (¶0247 see computer readable storage medium):
causing, at a network function, preference information to be provided to a network repository function, said preference information indicating one or more optional preferences for a respective another network function or network function service (¶0068 see the request message from the terminal device may comprise information on a requested service, e.g. an identifier (ID) of the requested service or a type of the requested service, such as high security or delay-sensitive traffic. When the terminal device has knowledge of available network slices, the request message may also comprise information on a preferred network slice, e.g. an ID of the preferred network slice or a type of the preferred network slice, such as for providing high security or low delay. Optionally, the request message from the terminal device may further comprise any of the following: an ID or type of the terminal device and an ID or type of a third party service provider who may be able to provide the requested service Fig 6 highlights sending); and
receiving information, from said network repository function, about one or more second network functions or network function services, said one or more second network functions or network function services being selected taking into account said preference information (¶0072 see network element in the RAN may select a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type Fig 6 highlights receiving).
	Although Zhang teaches network functions Zhang does not explicitly teach a first and second network function 
	Rasanen however in the same field of computer networking teaches a first and second network function (¶0013 see a first network function having an address, a second network function requiring the address of the first network function, a third network function arranged to insert the address of the first network function into a message, and a fourth network function, said third network function arranged to send said message to said fourth network function and said fourth network function is arranged to extract said address and send the address to the second network function)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network functions of Zhang and the teachings of Rasanen for providing a first and second network function to pass information from another to combine the teachings such that Zhang utilizes a first and second function to pass data. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will provide a manner of communication based on pre-defined protocols Rasanen ¶0003]


Regarding claim 26: The already combined references teach an apparatus a computer program product as claimed in claim 24, wherein said preference information is received with one or more query parameters, and wherein the computer program code is configured to cause information to be provided to said first network function about the second network functions or network function services that match the one or more query parameters when there is no match to said preference information (Zhang: ¶0189 see ANDSF provides the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select an appropriate network slice of the core network based on the traffic steering policy and possibly based further on user preferences and its local information [user preference is secondary in nature when taking into account with what is available]). 


Regarding claim 27: The already combined references teach an apparatus a computer program product as claimed in claim 25, wherein said preference information is provided with one or more query parameters, and wherein the computer program code is configured to receive information from said network repository function about the second network functions or network function services that match the one or more query parameters when there is no match to said preference information (Zhang: ¶0189 see ANDSF provides the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select an appropriate network slice of the core network based on the traffic steering policy and possibly based further on user preferences and its local information [user preference is secondary in nature when taking into account with what is available]). 


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449